NUMBER 13-20-00105-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                        IN RE LUIS FERNANDO FLORES


                       On Petition for Writ of Mandamus.


                                       ORDER

             Before Justices Benavides, Hinojosa, and Tijerina
                             Order Per Curiam

       Relator filed a petition for writ of mandamus in the above cause on February 21,

2020. Through this original proceeding, relator seeks to compel the trial court to vacate

its January 29, 2020 order compelling relator to execute a “Standard Form 180 Request

for Military Records.” The Court requests that the real party in interest, Gloria Idalia

Cardona, or any others whose interest would be directly affected by the relief sought, file

a response to the petition for writ of mandamus on or before the expiration of ten days

from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.
      IT IS SO ORDERED.

                                  PER CURIAM

Delivered and filed the
25th day of February, 2020.




                              2